UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04894 Franklin Managed Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 9/30 Date of reporting period: 6/30/17 Item 1. Schedule of Investments. FRANKLIN MANAGED TRUST Statement of Investments, June 30, 2017 (unaudited) Franklin Rising Dividends Fund Shares Value Common Stocks 99.0% Aerospace & Defense 5.4% General Dynamics Corp 2,209,190 $ 437,640,539 United Technologies Corp 4,513,136 551,099,037 988,739,576 Banks 0.1% BB&T Corp 69,000 3,133,290 Citigroup Inc 68,000 4,547,840 KeyCorp 246,000 4,610,040 U.S. Bancorp 71,000 3,686,320 15,977,490 Building Products 2.0% Johnson Controls International PLC 8,353,749 362,218,557 Commercial & Professional Services 2.5% ABM Industries Inc 1,145,249 47,550,738 Brady Corp., A 1,761,150 59,702,985 Cintas Corp 1,484,100 187,055,964 a Matthews International Corp., A 2,538,911 155,508,299 449,817,986 Consumer Durables & Apparel 1.8% Leggett & Platt Inc 1,097,590 57,656,403 NIKE Inc., B 4,610,400 272,013,600 329,670,003 Consumer Services 2.2% McDonald’s Corp 2,035,354 311,734,818 Yum! Brands Inc 1,255,000 92,568,800 404,303,618 Diversified Financials 0.2% b Berkshire Hathaway Inc., A 8 2,037,600 Northern Trust Corp 14,000 1,360,940 State Street Corp 469,000 42,083,370 45,481,910 Electrical Equipment 0.0% † Eaton Corp. PLC 55,000 4,280,650 Rockwell Automation Inc 15,000 2,429,400 6,710,050 Energy 6.4% Chevron Corp 2,421,000 252,582,930 EOG Resources Inc 870,300 78,779,556 Exxon Mobil Corp 3,419,700 276,072,381 Occidental Petroleum Corp 3,742,600 224,069,462 Schlumberger Ltd 4,900,529 322,650,829 1,154,155,158 Food & Staples Retailing 3.6% CVS Health Corp 2,229,400 179,377,524 Walgreens Boots Alliance Inc 3,186,747 249,554,158 Wal-Mart Stores Inc 2,982,264 225,697,739 654,629,421 Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 FRANKLIN MANAGED TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Rising Dividends Fund (continued) Shares Value Common Stocks (continued) Food, Beverage & Tobacco 6.1% Archer-Daniels-Midland Co 5,539,900 $ 229,241,062 Bunge Ltd 4,112,680 306,805,928 McCormick & Co. Inc 2,276,400 221,971,764 PepsiCo Inc 3,058,077 353,177,313 1,111,196,067 Health Care Equipment & Services 12.8% Abbott Laboratories 4,121,500 200,346,115 Becton, Dickinson and Co 2,934,656 572,580,732 DENTSPLY SIRONA Inc 1,755,000 113,794,200 Medtronic PLC 6,114,500 542,661,875 Stryker Corp 4,320,818 599,643,122 West Pharmaceutical Services Inc 3,141,600 296,944,032 2,325,970,076 Household & Personal Products 3.3% Colgate-Palmolive Co 3,887,010 288,144,051 The Procter & Gamble Co 3,591,488 312,998,179 601,142,230 Industrial Conglomerates 8.0% Carlisle Cos. Inc 322,529 30,769,267 General Electric Co 83,500 2,255,335 Honeywell International Inc 4,338,900 578,331,981 Roper Technologies Inc 3,642,302 843,302,182 1,454,658,765 Insurance 2.6% Aflac Inc 1,564,710 121,546,673 The Allstate Corp 57,000 5,041,080 Arthur J. Gallagher & Co 874,700 50,076,575 Erie Indemnity Co., A 1,733,022 216,749,062 MetLife Inc 20,000 1,098,800 Old Republic International Corp 3,037,850 59,329,210 Prudential Financial Inc 20,000 2,162,800 RLI Corp 339,818 18,560,859 The Travelers Cos. Inc 17,000 2,151,010 476,716,069 Machinery 5.4% Donaldson Co. Inc 3,007,604 136,966,286 Dover Corp 4,947,000 396,848,340 Hillenbrand Inc 1,136,000 41,009,600 Illinois Tool Works Inc 28,000 4,011,000 Pentair PLC (United Kingdom) 5,940,668 395,292,049 Stanley Black & Decker Inc 22,000 3,096,060 977,223,335 Materials 11.8% Air Products and Chemicals Inc 3,578,358 511,919,896 a Albemarle Corp 6,998,000 738,568,920 Bemis Co. Inc 595,189 27,527,491 Ecolab Inc 1,668,372 221,476,383 Nucor Corp 1,825,400 105,635,898 |2 FRANKLIN MANAGED TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Rising Dividends Fund (continued) Shares Value Common Stocks (continued) Materials (continued) Praxair Inc $ Media 1.9% Comcast Corp., A a John Wiley & Sons Inc., A Pharmaceuticals, Biotechnology & Life Sciences 5.3% AbbVie Inc Johnson & Johnson Merck & Co. Inc Perrigo Co. PLC Pfizer Inc Roche Holding AG, ADR (Switzerland) Retailing 3.8% The Gap Inc The Home Depot Inc Ross Stores Inc Target Corp Tiffany & Co Semiconductors & Semiconductor Equipment 4.6% Analog Devices Inc Texas Instruments Inc Versum Materials Inc Software & Services 7.2% Accenture PLC, A Microsoft Corp Visa Inc., A Technology Hardware & Equipment 0.1% Cisco Systems Inc Corning Inc TE Connectivity Ltd Trading Companies & Distributors 0.6% W.W. Grainger Inc Transportation 1.3% United Parcel Service Inc., B Total Common Stocks (Cost $11,399,121,314) |3 FRANKLIN MANAGED TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Rising Dividends Fund (continued) Shares Value Short Term Investments (Cost $177,769,404) 1.0% Money Market Funds 1.0% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.58% $ Total Investments (Cost $11,576,890,718) 100.0% Other Assets, less Liabilities (0.0)%  ) Net Assets 100.0% $ See Abbreviations on page 8.  Rounds to less than 0.1% of net assets. a See Note 4 regarding holdings of 5% voting securities. b Non-income producing. c See Note 5 regarding investments in affiliated management investment companies. d The rate shown is the annualized seven-day yield at period end. |4 FRANKLIN MANAGED TRUST Notes to Statement of Investments (unaudited) Franklin Rising Dividends Fund 1. ORGANIZATION Franklin Managed Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one fund, Franklin Rising Dividends Fund (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded |5 FRANKLIN MANAGED TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At June 30, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended June 30, 2017, investments in affiliated companies were as follows: Number of Number of Shares Held Shares Realized at Beginning Gross Gross Held at End Value at Investment Gain Name of Issuer of Period Additions Reductions of Period End of Period Income (Loss) Non-Controlled Affiliates Albemarle Corp   $ $ $  John Wiley & Sons Inc., A    Matthews International Corp., A .  ) Total Affiliated Securities (Value is 6.2% of Net Assets) $ $ $ |6 FRANKLIN MANAGED TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended June 30, 2017, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.58% ) $ $ $- % 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At June 30, 2017, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statement of Investments. 7. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management has reviewed the requirements and believes the adoption of the amendments to Regulation S-X will not have a material impact on the Funds financial statements and related disclosures. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. |7 FRANKLIN MANAGED TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) Abbreviations Selected Portfolio ADR American Depositary Receipt For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |8 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls.
